Cooper, J.,
delivered the opinion of the court.
The court erred in giving the first instruction for the plaintiff, and the fourth is of doubtful application, under the circumstances of this case.
The horses of the plaintiff were being carried under a special contract, by which the common law liability of the carrier as an insurer was stipulated against, as might lawfully be done. Notwithstanding this, the jury was told by the first instruction that nothing would relieve the carrier from his obligation to carry and deliver safely except the act of God, the public enemy or the act or conduct of the owner. This instruction denied to the carrier the immunity stipulated for by the contract of shipment, for injuries arising “in consequence of any of them [the horses] being wild, unruly or weak, or of different ages and classes, or maiming each other or themselves.” It is manifest from the evidence that,the injuries sustained by the animals resulted from self-inflicted wounds, and the carrier fully exonerated itself from liability, under the decision in the case of Chicago Railroad Co. v. Abels, 60 Miss., 1017.
The car in which the horses were transported was the same in which they had been carried by the connecting line, and, so far as the record discloses, was a safe and suitable one. It is true the plaintiff testified that he made some objection to the car, because the slats were too far apart, but it is not shown or suggested that this supposed defect contributed at all to the injury of the animals. The question is not whether the plaintiff said that the slats were too far apart, but whether, in fact, they were, and, because'they were, that the injuries were, or might have been, inflicted. The transportation is shown to have been prudently and speedily made, with all reasonable opportunity for feeding and resting the animals, which opportunities were fully availed of.
The first instruction should not have been given, and the verdict, when rendered, should have been.set aside as opposed to the clear preponderance of the evidence.

Judgment reversed.